Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed January 26, 2022 has been received, Claims 1, 7-9, and 16-17 are currently pending.

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “dorsal instep”, “undersides of tarsal bones”, and “plantar contact surface on sides of the foot adjacent the ball the foot in a medial and lateral direction” in Claims 1, 7, and 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites “undersides of tarsal bones of the foot that make up the arch”. Claims 1 and 7 recite “wherein the main body is adapted to functionally expose the plantar contact surface on entirety of a metatarsal area of the foot with limited lateral coverage of the tarsal bones on the undersides of the arch of the foot and wherein the main body and the toe loop are adapted to not cover any portion of a bottom of the foot except limited latterly coverage of the tarsal bones and the limited lateral coverage of the base of the toe encircled by the toe loop”. Claims 1, 7, and 8 further recite “the distal leading edge adapted to be disposed along sides of dorsal instep to undersides of tarsal bones…and wherein the distal leading edge is adapted to not cover plantar contact surface on sides of the foot adjacent the ball the foot in a medial and lateral direction”. After a full review of Applicant’s disclosure, there is no support for these claim limitations. The Specification never mentions or describes tarsal bones, a plantar contact surface, limited lateral coverage, or a dorsal instep; much less these terms in conjunction with the other limitations surrounding them regarding .

Claim Objections
3.	Claims 1, 7, and 8 are objected to because of the following informalities: Claims 1, 7, and 8 recite “latterly”, this appears to be an error and should instead read “laterally”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1, 7, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites nd paragraph of Applicant’s specification, Applicant defines the arch as “the portion of the planum of the wearer's foot 12 located between the heel 20 and the ball 18 of the foot” and the ball as being “formed generally under a base of the first metatarsal bone of the wearer's foot”. These claim limitations do not align with Applicant’s own Specification. For all these reasons, the claimed limitations are regarded as new matter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 7-9, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “undersides of tarsal bones of the foot that make up the arch”. The claimed limitation is indefinite as on Page 7, 2nd paragraph of Applicant’s specification, Applicant defines the arch as “the portion of the planum of the wearer's foot 12 located between the heel 20 and the ball 18 of the foot”. Applicant’s own definition does not limit the arch to just undersides of tarsal bones. Further, one of ordinary skill in the art would not interpret “the arch” as being such a limited portion of the foot, as the arch is understood to be a much larger region; i.e. the lateral and medial arches of a user’s foot anatomically include portions of the metatarsals. The claim limitation appears to contradict Applicant’s own definition and therefore renders the claim indefinite. Claim 1 is rejected as best understood by examiner.
Claims 1 and 7 recite “wherein the main body is adapted to functionally expose the plantar contact surface on entirety of a metatarsal area of the foot with limited lateral coverage of the tarsal bones on the undersides of the arch of the foot and wherein the main body and the toe loop are adapted to not cover any portion of a bottom of the foot except limited latterly coverage of the tarsal bones and the limited lateral coverage of the base of the toe encircled by the toe loop”. The claim limitation is indefinite as it is unclear what applicant means by “limited lateral coverage” or “limited latterly coverage”. 
Claims 1, 7, and 8 recite “the distal leading edge adapted to be disposed along sides of dorsal instep to undersides of tarsal bones…and wherein the distal leading edge is adapted to not cover plantar contact surface on sides of the foot adjacent the ball the foot in a medial and lateral direction”. The claimed limitation is indefinite as these limitations contradict one another, the sides of the dorsal instep and undersides of tarsal bones would be adjacent to the plantar contact surface on sides of the ball the foot in a medial and lateral direction. After a full review of Applicant’s disclosure, it appears that the distal leading edge does indeed cover sides of the foot that are adjacent the ball, as the midfoot arch area is adjacent the ball of the foot; and, the claim will be interpreted as such for purposes of examination. Claims 1, 7, and 8 are rejected as best understood by examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

6.	Claims 1, 7, and 8 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claims 1, 7, and 8 positively claim portions of the human anatomy (e.g. “traversing over a dorsum of the foot along sides of dorsal instep to undersides of tarsal bones”, “traverses latterly across undersides of the arch of the foot”, etc.), which is not patent eligible subject matter. It is recommended that Applicant adopt language such as "configured to" or “adapted to” be associated with the recited portions of human anatomy in order to avoid positively claiming human anatomy.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 7-8, and 16-17 is/are rejected, insofar as is definite, under 35 U.S.C. 102(a)(1) as being anticipated by House (US 2012/0167278).
Regarding Claim 1, House discloses a shoe adapted to be worn on a wearer's foot, the foot having an instep, toes, a ball, an arch, a back, and a heel, the shoe (7) comprising: a main body (72,74,76) that is adapted to be wrapped around the instep and the arch of the foot forming a sleeve to be ergonomically worn around and cover the instep and undersides of tarsal bones of the foot that make up the arch without covering the ball, the heel, and the toes (para.70; as seen in Fig.7, 72,74,76 are a sleeve, inasmuch as has been claimed by Applicant, in that they encircle the instep & arch of a user’s foot), the main body is connected directly to a toe loop (78) at a distal leading edge of the main body and the distal leading edge adapted to be disposed in a diagonal V-shape manner starting directly at a toe loop connection and traversing over a dorsum (i.e. top surface) of the foot along sides of dorsal instep to undersides of tarsal bones and wherein the distal leading edge traverses latterly across undersides of the arch of the foot and wherein the distal leading edge is adapted to not cover plantar contact surface on sides of the foot adjacent the ball the foot in a medial and lateral 


    PNG
    media_image1.png
    578
    657
    media_image1.png
    Greyscale

Regarding Claim 7, House discloses a shoe adapted to be worn on a wearer's foot, the foot having an instep, toes, a ball, an arch, a back, and a heel, the shoe (7) comprising: a tubular main body (72,74,76) that is adapted to be ergonomically worn around and cover the instep and the arch of the foot, without covering the ball and heel of the foot (as seen in Fig.7), the main body having a distal V-shape leading edge adapted to be disposed over a dorsum of the wearer's foot (see annotated Figure above), wherein the dorsum faces upwardly when the wearer is standing (as seen in Fig.7); an ankle strap (70) attached at ends to the main body and adapted to extend around the back of the foot above the heel for constraining the main body from forward movement (as seen in Fig.7); a toe loop (78) adapted to encircle a big toe around a 

Regarding Claim 8, House discloses a method for covering a wearer's foot, the method comprising the steps of: providing a shoe (7) comprising: a main body (72,74,76) having a broader upper portion (72,74,76 on top of foot) adapted to cover an 

Regarding Claim 16, House discloses a shoe of claim 7, wherein the tubular main body (72,74,76) and the toe loop (78) are adapted to leave an outer side of the foot adjacent an outermost toe and an inner side of the foot adjacent the ball uncovered (as seen in Fig.7; para.70).
Regarding Claim 17, House discloses a shoe of claim 1, wherein the toe is the big toe (as seen in Fig.7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over House (US 2012/0167278).
Regarding Claim 9, House discloses a shoe of claim 1, wherein the main body (72,74,76) is adapted to cover the dorsal aspect of the instep and wherein the main body is adapted to cover a lateral portion of the wearer’s foot from side to side across a plantar surface of the arch of the wearer’s foot while leaving all of the ball of the foot and all of the plantar surface of the heel of the foot and all the toe pads uncovered (as seen in Fig.7; para.70). House does not specifically disclose in Fig.7 that the main body covers a majority of the dorsal aspect of the instep. However, House does teach another embodiment which teaches a main body (22) that is adapted to cover a majority of the dorsal aspect of the instep (para.48-49; as seen in Fig.2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the arch members (72,74) of Fig.7 of House for the arch member of Fig.2 of House, as a simple substitution of one well known type of arch member for another in order to yield the predictable result of securing the footwear on a user’s foot so that it does not shift while moving.

Response to Arguments
In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments, which are drawn solely to the newly amended limitations, have been considered but are moot in view of the newly modified ground(s) of rejection. Additionally, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732